     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 1 of 23




 1 GARCIA RAINEY BLANK & BOWERBANK LLP
     A Limited Liability Partnership
 2 JEFFREY M. BLANK, Cal. Bar No. 217522
   jblank@garciarainey.com
 3 NORMA V. GARCIA, Cal Bar No. 223512
   ngarciaguillen@garciarainey.com
 4 HUGO A. LOPEZ Cal Bar No. 315846
   hlopez@garciarainey.com
 5
   695 Town Center Drive, Suite 700
 6 Costa Mesa, California 92626-1925
   Telephone: 714-382-7000
 7 Facsimile: 714-784-0031
   Attorneys for Plaintiff
 8 Brian Bruce
 9                         UNITED STATES DISTRICT COURT
10           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
11
12 BRIAN BRUCE, an individual,                     Case No.
13                      Plaintiff,                 COMPLAINT FOR DAMAGES
                                                   AND INJUNCTIVE RELIEF FOR:
14         v.
15 3M Company, a Minnesota                         (1)   STRICT PRODUCTS
   Corporation, and Aearo Technologies,                  LIABILITY – FAILURE TO
16 LLC; and DOES 1-10.                                   WARN;
17                      Defendants.                (2)   STRICT PRODUCTS
                                                         LIABILITY – DESIGN
18                                                       DEFECT;
19                                                 (3)   NEGLIGENCE;
20
21                                                 DEMAND FOR JURY TRIAL
22
                 This action arises out of the negligence and failure to warn of or
23
     disclose critical defects in products made by Defendants 3M Company and Aearo
24
     Technologies, LLC (“Defendants”). Plaintiff Brian Bruce (“Plaintiff”) used
25
     defendants dual-ended Combat Arms™ Earplugs Version 2 (the “Earplugs,”
26
     “CAEV2” or “CAEV2 earplugs”) during the course of Plaintiff’s military service,
27
     and as a result Plaintiff now suffers from hearing loss and tinnitus. Defendants knew
28

                                             -1-
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 2 of 23




 1 of the defects of the Earplugs, and intentionally misrepresented and/or concealed
 2 such defects by, among other things, falsifying test results so as to qualify for a
 3 multi-million dollar per-year contract with the United States Federal Government.
 4
 5                                     THE PARTIES
 6               1.     Plaintiff Brian Bruce is a citizen of the State of California. He
 7 joined the United States Marine Corps on December 13, 2004 and was honorably
 8 discharged on December 12, 2008. Over the course of his military career, Plaintiff
 9 ascended from the rank of private to the rank of corporal. Before joining the United
10 States Marine Corps, Plaintiff Bruce had no signs nor symptoms of hearing loss or
11 tinnitus.
12
13               2.     Plaintiff was issued a pair of standard-issue CAEV2 in 2004
14 during boot camp in preparation for deployment to Iraq. Plaintiff continued to wear
15 the CAEV2 throughout the remainder of his service.
16
17               3.     Over the course of his military career, both in training and
18 combat roles, Plaintiff was exposed to loud impulse noises and explosions while at
19 the firing range, during detonations of explosive devices, mortar, rocket, and missile
20 attacks, in combat, and on convoys.
21
22               4.     Plaintiff wore the CAEV2 while conducting his duties in Iraq
23 and in the United States.
24
25               5.     Plaintiff Brian Bruce was never instructed to fold back the third
26 flange on the opposite side of the CAEV2 earplugs.
27
28

                                              -2-                                 COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 3 of 23




 1               6.     In 2010, Plaintiff was diagnosed with tinnitus. Plaintiff’s hearing
 2 and aural function has continued to deteriorate.
 3
 4               7.     Defendant 3M is a Delaware Corporation with its principal place
 5 of business in Minnesota.
 6
 7               8.     Defendant Aearo Technologies, LLC is a limited liability
 8 company formed in Delaware with its principal place of business in Minnesota.
 9
10                      NATURE AND BASIS OF THE ACTION
11               9.     This action seeks remedy for strict products liability under the
12 common law, as well as negligence under the common law.
13
14                             JURISDICTION AND VENUE
15               10.    Under 28 U.S.C. § 1332(a)(1), this Court has subject matter
16 jurisdiction because there is complete diversity between Plaintiffs & Defendants and
17 the amount in controversy for Plaintiff’s claim exceeds $75,001 exclusive of costs
18 and interest. Additionally, the Court has personal jurisdiction over Defendants
19 because they each have a registered agent for service of process in California and
20 therefore consented to be sued in California. Both Defendants also have sufficient
21 contacts with California because they do business in and through California.
22
23               11.    Venue is properly laid in this Court under 28 U.S.C. § 1391
24 (b)(2) because a substantial part of the events giving rise to the claim occurred in
25 California; Plaintiff was issued the CAEV2 during training in California, was
26 exposed to loud impulse noises and weapon discharge while stationed in California,
27 and because Plaintiff’s hearing loss has continued to deteriorate in California.
28

                                             -3-                                 COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 4 of 23




 1                12.    Venue is also proper within this District because Defendants
 2 have marketed, sold, or otherwise disseminated CAEV2 within this District and
 3 Plaintiff lives in this District.
 4
 5                          ALLEGATIONS COMMON TO ALL
 6                                     CLAIMS FOR RELIEF
 7
 8 A.      Aero Technologies and 3M
 9
10                13.    Aearo Technologies, LLC (“Aearo”) was a market leader in optic
11 and aural protection based in Indianapolis, Indiana. Before being acquired by 3M in
12 2008 for 1.2 billion dollars, Aearo Technologies, LLC developed, tested, marketed
13 and sold the CAEV2. After acquisition by 3M, Aearo employees were retained and
14 maintained within 3M a separate operating unit; additionally, Aearo’s acquisition by
15 3M caused the CAEV2 to be marketed as a 3M product after the acquisition. As a
16 result of 3M acquiring and assuming the assets and liabilities of Aearo, Aearo and
17 3M are used interchangeably and all allegations against Aearo are directed, as a
18 matter of law, against 3M as well.
19
20                14.    The CAEV2 were developed by Aearo as non-linear, dual-ended,
21 selective attenuation earplugs for the purpose of providing military servicemembers
22 with two different modes of hearing attenuation depending on the manner of use of
23 the CAEV2.
24
25                15.    CAEV2 may be worn in an open or “unblocked” position
26 (yellow end in) to block, and/or significantly reduce loud impulse sounds common
27 with military training and combat while still allowing the wearer to hear verbal
28 commands and approaching enemy soldiers. The earplugs were also intended to be

                                              -4-                               COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 5 of 23




 1 worn in a “blocked” or closed position with the dark green end inserted into the ear.
 2 This position was intended to block or significantly reduce all sounds.
 3
 4               16.   Based on the qualities and design of the CAEV2, Defendants
 5 won a series of contracts between 2003 and 2012 with the United States Department
 6 of Defense (“DoD”) to produce the CAEV2 for the DoD on a continuing, indefinite
 7 basis. Such contracts are hereinafter referred to as “IQCs.”
 8
 9               17.   In order to win these IQCs, Defendants represented that the
10 CAEV2 would meet the performance criteria established by the DoD. Meeting such
11 specific performance criteria was a prerequisite for bidding on the IQCs.
12
13               18.   At all relevant times, Defendants’ performance representations
14 with regard to these criteria were false. Defendants knew them to be false. Indeed,
15 Defendants knew that the CAEV2 were defective and did not work in the intended
16 manner as early as the year 2000, well before bidding on the IQCs commenced.
17
18               19.   At all relevant times, the CAEV2 had a fatal design defect which
19 caused the CAEV2 to loosen in the wearer’s ear, allowing damaging sounds to enter
20 the ear unimpeded. Specifically, the center-most and largest flange of the non-
21 inserted end of the CAEV2 would press against the wearer’s ear canal and fold back
22 to its regular shape, loosening the seal of the inserted end. Due to the symmetry of
23 the earplugs, this defect occurred regardless of whether the blocked or unblocked
24 end of the CAEV2 was inserted.
25
26               20.   Defendant Aearo, LLC learned of this defect when it completed
27 testing of the CAEV2. After the CAEV2 first failed its specification testing in
28

                                            -5-                                COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 6 of 23




 1 February of 2000, Aearo employees proceeded to roll back the non-inserted flanges
 2 to mitigate the loosening effect of this defect.
 3
 4               21.      The performance of earplugs has been standardized under federal
 5 law via the Noise Reduction Rating (“NRR”) system. This system governs the
 6 effectiveness of earplugs pursuant to the Noise Control Act, 42 U.S.C. §4901 et seq.
 7 Specifically, C.F.R §211.206-1 states, in relevant part:
 8
 9               The value of sound attenuation to be used in the calculation of the
10               Noise Reduction Rating must be determined according to the “Method
11               for the Measurement of Real-Ear Protection of Hearing Protectors and
12               Physical Attenuation of Earmuffs.” This standard is approved as the
13               American National Standards Institute Standard (ANSI-STD) S3.19-
14               1974.
15
16               22.      Further, 40 C.F.R. §211.204-4(e) requires that supporting
17 information must accompany hearing protection devices such as earplugs which are
18 sold in the United States of America:
19
20               The following minimum supporting information must accompany the
21               device in a manner which insures its availability to the prospective user.
22               In the case of bulk packaging and dispending, such supporting
23               information must be affixed to the bulk container or dispenser in the
24               same manner as the label, and in a readily visible location…instructions
25               as to the proper insertion or placement of the device.
26
27               A. Aearo, LLC’s Test Results for the CAEV2 Were Deliberately
28                     Falsified

                                              -6-                                COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 7 of 23




 1                23.   An earplug’s NRR is intended to represent the amount of sound
 2 attenuation experienced by a test group under conditions specified by the Noise
 3 Control Act’s testing methodology.
 4
 5                24.   In addition, the DoD may only purchase earplugs that meet the
 6 testing standards of the U.S. Army Public Health Command, Army Hearing
 7 Program, and/or equivalent standards that may be established by other branches of
 8 the military or the DoD. All such standards are tied to the NRR achieved under EPA
 9 regulations.
10
11                25.   Aearo began NRR testing of the CAEV2 on or around January
12 2000. Aearo performed this testing in-house at its E-A-RCAL lab rather than using
13 an independent testing lab. Aearo’s test protocol tested the subject’s hearing in three
14 ways: without an earplug, then using the open, unblocked, yellow end of the
15 CAEV2, and lastly using the closed, blocked, green end of the CAEV2.
16
17                26.   Aearo’s own employees monitored the results of the testing as it
18 was being performed, allowing them to stop testing at any point if the results were
19 not to their liking. This was and is a violation of the ANSI S3.19.1974 testing
20 protocol. Indeed, Aearo employees chose to stop testing the usage of the
21 green/blocked end of the CAEV2 after the earplug was consistently failing to
22 achieve its desired NRR. Only 8 of 10 test subjects had been tested.
23
24                27.   Aearo expected the CAEV2 to achieve an NRR of 22, but in fact
25 results showed that the CAEV2 was, based on the experience of the 8 subjects
26 tested, only receiving an NRR of 10.9 when tested with the “blocked” or green end
27 in the subject’s ear. Such failure was caused by the design defect alleged above.
28

                                             -7-                                COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 8 of 23




 1                  28.   Despite prematurely ending the testing of the green end of the
 2 CAEV2, Aearo nevertheless chose to press on. Aearo directed the remaining two
 3 test subjects to complete the test with the yellow, unblocked end of the CAEV2
 4 inserted. The results of this test indicated that the yellow end of the CAEV2 yielded
 5 and NRR of -2, suggesting that this configuration of the CAEV2 actually amplified
 6 sound. Rather than retest using different or properly calibrated equipment, Aearo
 7 simply concluded that the rating of the yellow end was 0 NRR, and used that rating
 8 on its labels.
 9
10                  29.   What little investigation Aearo did about this evident problem
11 resulted in the discovery of the defect mentioned above, namely, that the CAEV2
12 was too short and thus difficult to insert deep enough to obtain a proper fit. Thus, the
13 CAEV2 was unable to, and Aearo was aware that the CAEV2 was unable to, obtain
14 a proper fit in the ear canal as required by ANSI S3.19-1974, Section 3.2.3.
15
16                  30.   Aearo also discovered another defect in the CAEV2. As noted
17 above, when inserted pursuant to the standard instructions, the CAEV2’s uninserted
18 flanges would push against the ear, causing the CAEV2 to loosen. Due to the
19 CAEV2’s symmetrical nature, this problem occurred no matter which end was
20 inserted.
21
22                  31.   In order to get around this defect, Aearo manipulated testing
23 protocol by instructing test subjects to fold the third flange of the non-inserted end
24 outward before inserting the intended, non-folded end. Aearo did this as a stopgap,
25 inadequate work around of the CAEV2’s design defects.
26
27
28

                                               -8-                                COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 9 of 23




 1               32.    Using this defect workaround, Aearo conducted additional
 2 testing of the CAEV2 on or around February 2000. During this manipulated re-test,
 3 the green/blocked end of the CAEV2 achieved an NRR of 22.
 4
 5               33.    Aearo did not, however, do a manipulated re-test of the CAEV2
 6 with the yellow/unblocked end in the subject’s ear. Due to the symmetrical nature of
 7 the CAEV2, a manipulated re-test of the yellow/unblocked end would have almost
 8 certainly resulted in an NRR higher than the obviously incorrect -2. However,
 9 Aearo, knowing that the purported “0 NRR” of the CAEV2’s yellow/unblocked end
10 was a major selling point to the DoD, chose not to do any kind of re-test. Rather
11 Aearo continued to represent to the DoD that using the yellow/unblocked end of the
12 CAEV2 had an NRR of 0 and would thus not impair communication.
13
14               34.    Notably, the defect in the CAEV2 which resulted in the CAEV2
15 being loosened by the uninserted flanges is more likely to manifest itself in
16 battlefield or training activities than it is in testing environments in which the
17 subject is virtually motionless and wearing the earplug for a short amount of time.
18 Despite knowing that the CAEV2 was highly likely to loosen in a wearer’s ear
19 during real-world use, Aearo chose not to inform the DoD about the problem.
20
21               35.    Due to the CAEV2’s defects being imperceptible to the wearer,
22 the CAEV2’s defects and Defendants’ negligence and misrepresentations about
23 same went unnoticed by the DoD and the wearers of the CAEV2 for a period in
24 excess of ten years. During this period, the United States was waging wars in Iraq
25 and Afghanistan, in addition to its standard peacetime training and readiness
26 exercises around the globe.
27
28

                                              -9-                                  COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 10 of 23




 1                  36.     Given the design defects of the CAEV2 and the exposure to loud
 2 noises inherent in military service, it is unsurprising that hearing loss problems
 3 affect in excess of 800,000 military veterans such as Plaintiff, and that the DoD
 4 spends in excess of $1 billion each year to treat hearing loss in veterans such as
 5 Plaintiff. 1
 6
 7                  B. Defendant’s Misrepresentations and False Certifications to the
 8                        Department of Defense
 9
10                  37.     On or about 2003, Aearo submitted a bid in response to the
11 DoD’s Request for Proposal for military earplugs. This Request for Proposal (RFP)
12 required all bidders to certify that the earplugs they were bidding to make complied
13 with the Salient Characteristics of Medical Procurement Item Description (“MPID”)
14 of Solicitation No. SP0200-06-R-4202.
15
16                  38.     In its bid, Aearo certified that the CAEV2 complied with the
17 Salient Characteristics of MPID, even though this certification was false and Aearo
18 knew that certification to be false.
19
20                  39.     Specifically, the Salient Characteristics of MPID in the RFP, in
21 relevant part, provide:
22
23                  2.1.1 Ear plugs shall be designed to provide protection from the
24                  impulse noises created by military firearms, while allowing the wearer
25                  to clearly hear normal speech and other quieter sounds, such as voice
26                  commands, on the battlefield.
27   1
         See Exhibit A infra.
28

                                                -10-                                COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 11 of 23




 1                  2.2.2 The sound attenuation of both ends of the ear plugs shall be
 2                  tested in accordance with ANSI S3.19….
 3                  2.4    Workmanship. The ear plugs shall be free from all defects that
 4                  detract from their appearance or impair their serviceability.
 5                  2.5.   Instructions. Illustrated instructions explaining the proper use
 6                  and handling of the ear plugs shall be supplied with each unit…2
 7
 8                  40.    Aearo knew, or should have known, that its test protocol did not
 9 comply with ANSI S3.19. Nevertheless, Aearo certified that its testing was fully
10 compliant with the DoD’s specifications. This representation was false at the time it
11 was made, and Defendants knew it to be false at the time it was made.
12
13                  41.    Additionally, Aearo falsely certified that it provided or would
14 provide accurate “instructions explaining the proper use and handling of the ear
15 plugs.” Aearo knew that its own testing had revealed a design defect in the CAEV2
16 that required modified fitting instructions be provided to the wearer of the CAEV2
17 in order for the CAEV2 to even begin to approach its advertised NRR. Aearo knew
18 or should have known that its certification to provide accurate fitting instructions
19 was in fact false.
20
21                  42.    Notably, at no time, even after winning the bid and entering into
22 IQCs with the DoD, did Defendants provide accurate fitting instructions to the DoD.
23
24                  43.    Section 2.4 of the Salient Characteristics of MPID provide that
25 Aearo was required to certify that the earplugs would be free of “all defects that
26 detract from their appearance or impair their serviceability.” Despite Aearo knowing
27   2
         See Exhibit B infra.
28

                                                -11-                                 COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 12 of 23




 1 since at least 2000 that the CAEV2 earplugs suffered from a design defect, Aearo
 2 certified to the DoD that the CAEV2 had no such defects.
 3
 4               44.   Because Aearo did not disclose to the DoD the modified fitting
 5 instructions with which it achieved a 22 NRR rating for the green/blocked end of the
 6 CAEV2, Aearo falsely overstated the amount of hearing protection the CAEV2
 7 provided while in closed/blocked orientation.
 8
 9               45.   Moreover, because Aearo never tested the yellow/unblocked
10 CAEV2 with its modified fitting instructions and because the original test of the
11 yellow/unblocked end of the CAEV2 yielded obviously inaccurate test results, all of
12 Aearo’s representations about the NRR of the yellow/unblocked end of the CAEV2
13 were factually inaccurate.
14
15               46.   Based on Aearo’s false representations to the DoD, its bid
16 prevailed. Aearo entered into the first of several IQCs with the DoD later that year,
17 making it the exclusive provider of selective attenuation earplugs to the DoD and
18 thus the United States Military.
19
20               47.   In response to additional RFPs which the DoD disseminated in
21 subsequent years. Defendants re-certified that the CAEV2 earplugs met the DoD’s
22 MPID criteria, even though Defendants knew or should have known that to be false.
23
24
25
26
27
28

                                            -12-                                COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 13 of 23




 1                  48.   In the years from 2003 to 2015, the DoD purchased enough units
 2 of the CAEV2 to provide one pair to every serviceman deployed each year in major
 3 foreign engagements during those years. 3
 4
 5                  49.   On or about late 2015, Defendants discontinued the CAEV2 and
 6 ceased selling them to the DoD. At no time prior to 2015 did Defendants recall the
 7 CAEV2, despite knowing that they harbored a catastrophic design defect.
 8
 9                  50.   Defendants’ misrepresentations about the benefits and
10 protections provided by the CAEV2, as well as their decision not to correct these
11 misrepresentations, caused Plaintiff to suffer hearing loss and tinnitus.
12
13                  51.   At all times following its acquisition of Aearo, 3M knew of,
14 conspired with, and was complicit in Aearo’s wrongful acts in marketing and selling
15 the CAEV2 without disclosing the defects of the CAEV2 nor its modified fitting
16 instructions.
17
18                  C. Plaintiff’s Hearing Loss
19
20                  52.   On or about August 9, 2010, Plaintiff Brian Bruce underwent an
21 audiological evaluation in Long Beach, California.
22
23                  53.   During the course of this audiological evaluation (hereinafter, the
24 “Evaluation”) Plaintiff reported hearing loss and tinnitus as a result of his exposure
25 to loud noises during the course of his military service.
26
27   3
         See Exhibit C infra.
28

                                              -13-                                 COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 14 of 23




 1               54.    Over the course of the Evaluation, Plaintiff’s hearing was found
 2 to be “functionally impaired.” Plaintiff exhibited symptoms of hearing loss and
 3 tinnitus, and was at or below 70% of maximum hearing function for dichotic digits
 4 testing, pitch pattern sequence testing, and compressed speech with reverberation
 5 testing.
 6
 7               55.    The results of the Evaulation also showed that Plaintiff
 8 experienced “moderate difficulty” distinguishing words from noise and that
 9 Plaintiff’s hearing loss was enough to effect his quality of life.
10
11               56.    Plaintiff is informed and believes that Plaintiff’s hearing loss
12 incurred over the course of military service is due to Plaintiff’s use of the defective
13 CAEV2 when Plaintiff was exposed to loud noises typical of military service. At the
14 time of Plaintiff’s military service, Plaintiff believed the CAEV2 to be effective at
15 noise attenuation, and on that basis used the CAEV2 when exposed to loud impulse
16 noises.
17
18                TOLLING OF THE STATUTES OF LIMITATIONS
19
20               57.    Under the Servicemembers Civil Relief Act, 50 U.S.C. § 396, the
21 periods of Plaintiff’s military service may not be included in computing any statute
22 of limitations applicable herein.
23
24               58.    Plaintiff could not, by exercise of reasonable diligence, have
25 discovered Defendants’ wrongful acts as the cause of his injuries at an earlier time
26 because, at the time of Plaintiff’s injuries, the cause was unknown to Plaintiff.
27 Plaintiff did not suspect, nor did Plaintiff have reason to suspect, the cause his
28

                                             -14-                                  COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 15 of 23




 1 injuries of nor the tortious nature of the conduct which caused his injuries, until less
 2 than the applicable limitations period prior to the filing of this action.
 3
 4               59.     Moreover, the running of the statute of limitations has been
 5 tolled by reason of Defendant’s fraudulent concealment. Through both their
 6 affirmative misrepresentations and their omissions, Defendants actively concealed
 7 from Plaintiff the risks associated with the defects of the CAEV2.
 8
 9               60.     Thus, as a result of the actions of Defendants, Plaintiff did not
10 know and could not reasonably know or have learned through reasonable diligence
11 that Plaintiff had been exposed to the defects and risks alleged herein and that those
12 risks and defects were the direct and proximate result of the acts and omissions of
13 Defendants.
14
15               61.     Through the affirmative misrepresentations and omissions of
16 Defendants pertaining to the safety and efficacy of the CAEV2, Plaintiffs were
17 prevented from discovering the information relating to the defects of the CAEV2
18 sooner.
19
20        COUNT I: STRICT PRODUCTS LIABILITY – DESIGN DEFECT
21
22               62.     Plaintiff incorporates by reference paragraphs 1 to 61 as if set
23 fully forth herein.
24
25               63.     Defendants are and were the manufacturers and sellers of the
26 defective CAEV2 earplugs.
27
28

                                              -15-                                 COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 16 of 23




 1               64.   The defective CAEV2 earplugs which Defendants tested,
 2 manufactured, distributed, and sold were, at the time they left Defendants' control,
 3 defective and defectively designed in that the CAEV2’s innermost uninserted flange
 4 caused the CAEV2 to loosen in the wearer’s ear, allowing damaging sounds to enter
 5 the ear canal.
 6
 7               65.   The defective CAEV2 earplugs that Defendants tested,
 8 manufactured, distributed and sold were, at the time they left Defendants’ control,
 9 defective and unreasonably dangerous for their ordinary and expected use. The
10 CAEV2 was defective and unreasonably dangerous for its intended use because it
11 did not stop the loud, damaging noises commonly encountered in military service
12 which, when not properly attenuated, may cause hearing loss or tinnitus.
13
14               66.   The defective CAEV2 earplugs that Defendants tested,
15 manufactured, distributed and sold were, at the time they left Defendants’ control,
16 defective and not reasonably safe for their ordinary and expected use.
17
18               67.   Defendants knew or should have known of the defect in the
19 CAEV2 earplugs.
20
21               68.   No reasonably prudent manufacturer would design, distribute,
22 and sell an earplug with the knowledge that Defendants had of the CAEV2, namely
23 that the stem of the CAEV2 was too short to seat correctly in the ears of some users;
24 these incorrect fittings stemming from the defect would and did fail to guard against
25 loud impulse noises, in turn causing hearing loss.
26
27               69.   The defective CAEV2 earplugs that Defendants manufactured,
28 distributed, and sold were delivered to Plaintiff without any change in their

                                            -16-                                   COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 17 of 23




 1 defective condition and were used by Plaintiffs in the manner expected and
 2 intended.
 3
 4               70.     Defendants owed a duty of care to Plaintiff to design,
 5 manufacture, and sell earplugs that met the specified performance criteria and were
 6 otherwise fit for use by American servicemen and women to protect them from
 7 damaging noises typical of military service. Defendants breached this duty of care.
 8
 9               71.     Defendants owed a duty of care to Plaintiff to design and sell
10 earplugs fit for use in military service and that performed according to the
11 specifications Defendants certified the CAEV2 could meet. Defendants breached
12 this duty.
13
14               72.     Defendants owed a duty of care to Plaintiff to design and sell
15 earplugs safe when used for their intended purpose; i.e. when exposed to the loud
16 impulse sounds typical of military service. Defendants breached this duty.
17
18       COUNT II: STRICT PRODUCT LIABILITY – FAILURE TO WARN
19
20               73.     Plaintiff incorporates by reference paragraphs 1 to 72 as if set
21 fully forth herein.
22
23               74.     Defendants are the manufacturers and sellers of the defective
24 CAEV2 earplugs.
25
26               75.     The defective CAEV2 earplugs that Defendants manufactured,
27 distributed, and sold were, at the time they left Defendants’ control, defective.
28 Defendants had failed to warn, failed to provide instructions, and failed to provide

                                              -17-                                 COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 18 of 23




 1 an adequate label that included the modified fitting instructions necessary to block
 2 out the damaging sounds.
 3
 4               76.   Defendants had a duty to manufacture, design, and sell the
 5 CAEV2 with reasonable and due care for the safety and well-being of wearers,
 6 including Plaintiff. Defendants breached that duty.
 7
 8               77.   Defendants had a duty to provide to Plaintiff adequate warnings
 9 and instructions to prevent the risks and improper use of the CAEV2 when worn in
10 the ordinary course of military service. Defendants breached that duty.
11
12               78.   It was foreseeable to Defendants that the CAEV2 would
13 unreasonably dangerous if distributed without a warning regarding the risks of
14 damage to the ear if worn with an improper fit. Additionally, it was foreseeable to
15 Defendants that the CAEV2 would be unreasonably dangerous if distributed without
16 instructions about folding back the innermost flange of the uninserted end of the
17 CAEV2.
18
19               79.   Not only was such conduct foreseeable by Defendants, it was in
20 fact foreseen by Defendants. Over the course of the CAEV2’s inadequate testing,
21 Defendants discovered both the inadequate length and unseating issues of the
22 CAEV2.
23
24               80.   Defendants had a post-sale duty to warn of the above alleged
25 product-related defects and risks because Defendants knew or reasonably should
26 have known that the CAEV2 was defective, inadequate, and posed a substantial risk
27 of harm to its users, including Plaintiff. The servicemen and servicewomen who
28 used the CAEV2 can reasonably be assumed to be unaware of the risk of harm

                                            -18-                               COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 19 of 23




 1 caused by the above-alleged defects because such defects were imperceptible.
 2 Accompanying instructions or warnings with each pair of CAEV2 could have been
 3 effectively communicated to and acted upon by the DoD and affected servicemen
 4 and women. The risk of harm to the users of the CAEV2 was sufficiently great to
 5 justify the burden on Defendants of providing warning or instruction.
 6
 7               81.   Defendants breached their duty of care by failing to provide a
 8 post-sale warning or instruction.
 9
10               82.   Each set of CAEV2 carried with it no warnings or inadequate
11 warnings and/or no instructions or inadequate instructions as to the defects or failure
12 modes of the CAEV2 which would allow damaging sounds to bypass the earplug.
13 Such sounds, unattenuated by the defective CAEV2, posed a serious risk to the
14 quality of Plaintiff’s hearing, unbeknownst to Plaintiff.
15
16               83.   The warnings and instructions that accompanied the CAEV2,
17 when or if such warnings and instructions accompanied the CAEV2 at all, failed to
18 provide the level of information that an ordinary wearer would expect when using
19 the CAEV2 in a manner reasonably foreseeable to Defendants.
20
21               84.   In the event that Plaintiff has received proper and/or adequate
22 warnings as to the defects of and risks associated with the CAEV2, they would not
23 have used them.
24
25               85.   Alternatively and/or additionally, had Plaintiffs received
26 instruction of the modified fitting procedure used by Defendants during testing of
27 the CAEV2, Plaintiff would have followed the modified fitting instructions in order
28 to ensure a proper seal to prevent damaging sounds from affecting Plaintiff’s

                                            -19-                                COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 20 of 23




 1 hearing. However, these modified fitting instructions were never disclosed to
 2 Plaintiff.
 3
 4               86.    Plaintiff suffered injury and damage to himself as a direct and
 5 proximate result of the defectiveness and Defendants’ failure to warn and/or provide
 6 adequate instruction regarding the dangerous defective condition of the CAEV2 that
 7 Defendants manufactured, distributed, and sold.
 8
 9                              COUNT III: NEGLIGENCE
10
11               87.    Plaintiff incorporates by reference paragraphs 1 through 86
12 above as if set fully forth herein.
13
14               88.    Defendants, and each of them, had a duty to use their
15 professional expertise and exercise a degree of skill and learning ordinarily used
16 under the same or similar business by a person or entity in the same business as
17 Defendants of designing, developing, testing, manufacturing, marketing, and
18 distributing hearing protection devices.
19
20               89.    Further, Defendants had a duty to comply with the certifications
21 made to the DoD about the qualities and performance characteristics of the CAEV2.
22 Plaintiff is among the class of persons designed to be protected by these regulations
23 and certification standards. Plaintiff was a foreseeable plaintiff to Defendants.
24
25               90.    Defendants breached their duties by failing to exercise the
26 required degree of care in designing, developing, testing, manufacturing, marketing
27 and distributing hearing protection devices in a manner that ostensibly sought to
28 provide the specified level of hearing protection.

                                              -20-                               COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 21 of 23




 1               91.    The damages suffered by Plaintiff were a result of Defendants’
 2 conduct, including, but not limited to, damage to Plaintiff’s hearing.
 3
 4               92.    Defendants’ breaches are a direct and proximate cause of the
 5 injuries and damages suffered by Plaintiff in an amount not yet fully determined, but
 6 in excess of $75,001, exclusive of costs and interest. Plaintiff is entitled to recover
 7 damages and other relief as available, at law or equity, as a direct and proximate
 8 result of Defendant’s conduct.
 9
10                                PRAYER FOR RELIEF
11
12               WHEREFORE, Plaintiff Brian Bruce prays for judgment against
13 Defendants, jointly and severally, compensatory damages and appropriate equitable
14 relief, costs, and attorneys’ fees as follows:
15
16               1.     Award of monetary damages, including compensatory relief, to
17 which Plaintiffs are respectively entitled at the time of trial in excess of $75,001;
18
19               2.            Award of pre-judgment and post-judgment interest;
20
21               3.            That Plaintiff recover the costs of this suit;
22
23               4.            That Plaintiff be granted pre-judgment and post-judgment
24 interest on the damages caused by Defendants; and
25
26               5.            That Plaintiff be granted such other and further relief as
27 the Court deems just and proper.
28

                                              -21-                                COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 22 of 23




 1 DATED: March 26, 2019
 2
                                GARCIA RAINEY BLANK & BOWERBANK LLP
 3
 4
                                By                /s/ Jeffrey M. Blank
 5                                               JEFFREY M. BLANK
 6                                               NORMA V. GARCIA
                                                   HUGO A. LOPEZ
 7                                               Attorneys for Plaintiff
 8                                                  BRIAN BRUCE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -22-                               COMPLAINT
     Case 3:19-cv-00788-MCR-GRJ Document 1 Filed 03/26/19 Page 23 of 23




 1                           DEMAND FOR A JURY TRIAL
 2               Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,
 3 Plaintiff Brian Bruce hereby demands a trial by jury as to all claims in this litigation.
 4
 5 DATED: March 26, 2019
 6
                                   GARCIA RAINEY BLANK & BOWERBANK LLP
 7
 8
                                   By                   /s/ Jeffrey M. Blank
 9                                                     JEFFREY M. BLANK
10                                                     NORMA V. GARCIA
                                                          HUGO A. LOPEZ
11                                                     Attorneys for Plaintiff
12                                                         BRIAN BRUCE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -23-                                 COMPLAINT
